                                                                     FILED

                     UNITED STATES DISTRICT COURT                  FEB 1 8 2020
                     EASTERN DISTRICT OF VIRGINIA
                         Newport News Division                      U.S. DISTRICT COURT
                                                                    NORFOLK. VA
Dennis A. Yaskowsky,

                  Plaintiff,
V.                                                  Civil No. 4:19cv9


Phantom Eagle, LLC,

                  Defendant.




                            OPINION AND ORDER


      This matter is before the Court on a Motion to Dismiss filed

by Defendant Phantom Eagle, LLC ("Defendant" or "Phantom Eagle"},

pursuant to Federal Rule of Civil Procedure 12(b)(6) .         ECF No. 12.

For   the   reasons stated below, Defendant's motion to dismiss is

DENIED.


                         I. FACTUAL BACKGROUND^

               A. Plaintiff's Employment with Defendant

      Plaintiff Dennis Yaskowsky ("Plaintiff" or "Yaskowsky") is a

retired Air Force Officer who was "hired to fulfill a logistics

position" as part of a third-party contract at Langley Air Force

Base ("Langley AFB") since September 2000.        Compl. SISI 6-7, ECF No.

1.    From 2000 to 2013 the contract was awarded to various defense


contractors, with Plaintiff remaining in his logistics position




' The facts recited here come from the Complaint and are assumed true only
to decide the motion to dismiss.   See Erickson v. Pardus, 551 U.S. 89, 94
(2007) ("[WJhen ruling on a defendant's motion to dismiss, a judge must
accept as true all of the factual allegations contained in the complaint.").
with each successive contract.   Id. S[ 8.    In 2013, Phantom Eagle

won the contract for a five-year term with a contract proposal

that stated it would retain "100 percent of the . . . incumbent

team."   Id. f 9.

     Plaintiff began his employment with Phantom Eagle on August

27, 2014, in the same role as Logistics/Communications Focal Point

Manager that he had with prior contractors.        Id. SI 11.   Upon

beginning his employment with Defendant, Plaintiff was required to

take a pay cut of $47,985.60.    Id. SI 15.    Plaintiff's manager.

Phantom Eagle employee Brian Echelle, told Plaintiff "he needed to

^take one for the team' because he was the oldest person[] on the

contract and would be retiring soon anyway."     Id.   Plaintiff was

72 years old at the time. Id. SI 16. During Plaintiff's employment

with Defendant, Mr. Echelle "repeatedly subjected [Plaintiff to]

ageist remarks" such as "[s]uggesting that Mr. Yaskowsky retire

because he was old" and "[rjeferring to Mr. Yaskowsky as        *old

man.'" I^ SI 17.

                B. Plaintiff's Medical Conditions


     During his time in the Air Force, Plaintiff "developed spinal

stenosis and paralysis of a back nerve" for which he had lumbar

stabilization surgery in 1991.   Id. SI 18.    The surgery "largely

mitigated the effects of his back injury," and he was discharged

and issued a disability rating of fifty-two percent by the Air

Force,   Id.   In approximately 2009, Plaintiff's back condition
"gradually began to deteriorate" which limited his range of motion
 and his ability to bend, lift, and walk.               Id. S[ 19.

       In October 2014, Plaintiff had full knee replacement surgery.

      5 20. When he continued to experience pain beyond the expected
six-week recovery period, he found out that he had a partially
torn tendon in the same knee and underwent a second surgery on
March 18, 2015.        Id.

       Around the same time as his second knee surgery. Plaintiff's

back condition "began to dramatically worsen as the result of nerve

compression in his spine," making him: unable to walk on an incline

or climb      stairs    without assistance          or support,      increasingly

reliant on a cane or rollator walker to walk, unable to lift

anything over ten pounds, unable to bend over and pick up items

without a grabber tool, and unable to dress without the assistance

of his spouse.       Id. 1 21.     After consultation with his physician.

Plaintiff was told "he would need a series of back injections,

which could be followed by a spinal stabilization surgery."                    Id.

SI   22.     On   October    20,   2015,    Plaintiff     received   two   steroid

injections, but they "were unsuccessful in alleviating his pain."

Id. SI 24.

       In   addition   to    the   issues    with   his    back.   Plaintiff   had

partially successful cataract surgery on his right eye on November

19, 2015, which required an additional eye surgery.                  Id.
                       C. Plaintiff's Request for Leave

       On December 1, 2015, Plaintiff "requested 12 weeks of medical

leave from Phantom Eagle's Office Manager, Debbie Gray, to take

care of his various medical issues, primarily his deteriorating

and painful back conditions."               Id. S[ 25.    On or around December

10, 2015, Brian Echelle informed Plaintiff that Defendant "would

not    permit    him   the    12    weeks   of   medical    leave    that     he   had

requested."             f 28 (emphasis added).             Instead, Mr. Echelle

informed Plaintiff that Defendant "would approve six months of

leave without pay to take care of his various medical issues and

need for surgeries, whereupon Mr. Yaskowski would be able to return

to    his   position    as    the    Logistics/Communications         Focal    Point

Manager."       Id.     Defendant "did not inform Mr. Yaskowky of his

FMLA rights when he requested medical leave."                 Id. SI 29.      At the

time Plaintiff requested leave, he "did not know that the FMLA

provided him a right to be restored to the same or equivalent

position . . . but that his restoration rights expire[d] after

twelve weeks of leave."            Id. SI 30.

      On    December    10,   2015,     Defendant's      Program    Administrator,

Donald Gray, "spoke with Mr. Yaskowsky and confirmed that the

Company would provide him six months of leave without pay to care

for his medical issues." Id. SI 31. Mr. Gray then "emailed various

members of Phantom Eagle's senior team" saying the same.                    Id.    On

December 11, 2015, Plaintiff replied to this email chain "to place
his 'formal request confirming LWOP starting 14 Dec[ember] 2015
for a period of 6 month[s] returning to work on 16 June 2016."

     1 32.      In that same reply email, Plaintiff wrote that he

understood that during the six months of leave he would "remain an

employee of Phantom Eagle with the full intensions [sic] of

returning to [his] position after [the six months]."          Id.   Robert

Donze, the President of Phantom Eagle, then replied to Plaintiff's

email the same day stating "[rjeceived. Approved."             Id. SI 33.

Plaintiff commenced his leave period on December 14, 2015.            Id.

SI 34.

         In the twelve months of employment before Plaintiff's leave,

Plaintiff "had worked at least 1,250 hours for Phantom Eagle."

     SI 26.     In addition. Plaintiff "worked at a location where

Phantom Eagle had at least 50 employees within 75 miles."             Id.

SI 27.


                    D. Plaintiff's Leave and Return

     During his six month period of leave. Plaintiff "periodically

updated Defendant regarding his health conditions," "continued

paying his share of premiums under the Company's health insurance

plan," "retained all I.D.'s and security clearances required," and

"stopped by Langley AFB occasionally."      Id. SISI 39-40.     On April
27, 2016, Mr. Donze, Defendant's President, "emailed Mr. Yaskowsky

to inform him that his 'position duties will no longer be funded.'

Mr. Yaskowsky did not receive that email because he did not have
access to his company email account during his medical leave."

Id. "5 44.   On May 26, 2016, Plaintiff ^*had spinal surgery, which

required an inpatient hospital stay of five days."                 Id. f 43.

Plaintiff also had a second eye surgery and received multiple

spinal injections during his leave.         Id. *31 42.   On June 6, 2016,

"Mr. Donze emailed Mr. Yaskowky at his personal email account and

notified him that "[e]ffective 6 June 2016, [his] position was no

longer   available   for    rehire."    Id. ^     45.   However,   Plaintiff

asserts that the contract Defendant was awarded at Langley AFB

that included Plaintiff's position was funded "for all positions

. . . until August 31, 2016."        Id. SI 47.   When Plaintiff attempted

to return to work on June 13, 2016, Mr, Echelle informed Plaintiff

that he "no longer had a position."         Id.

     On January 23, 2019, when Plaintiff filed his Complaint, he

stated that his back pain had "largely subsided as the result of

his back surgery."         Id. SI 50.   Plaintiff still had a "lifting

restriction of 20 lbs."      Id.    Plaintiff could not "climb or descend


stairs without using [a] railing" and he required "the use of a

cane when walking distances in excess of 100 feet." Id.            Plaintiff

also required "the use of a grabber tool to retrieve items on the

ground, and he require[d] the assistance of his spouse to get

dressed for the day."         Id.    Plaintiff "has been assigned a 60

percent disability rating by the Department of Veterans Affairs

and handicap placards by the states of Florida and Virginia."            Id.
                         II. PROCEDURAL HISTORY


      On January 23, 2019, Yaskowsky filed his Complaint against

Phantom Eagle. The Complaint includes four counts: Count I alleges

Age Discrimination pursuant to 29 U.S.C. §§ 621-634 ("The Age

Discrimination in Employment Act"), id.          51-58; Count II alleges

FMLA Interference pursuant to 29 U.S.C. §§ 2611-2619 ("The Family

Medical Leave Act" or "FMLA"), id. SIf 59-66;^ Count 3 alleges

Failure to Accommodate pursuant to 42 U.S.C. § 12101-12213 ("The

Americans   with   Disabilities   Act"),   id.         67-73;   and   Count   4

alleges   Wrongful   Termination     pursuant    to    The   Americans   with

Disabilities Act, id. SISI 74-84.     Plaintiff attempted to serve the

complaint on Defendant on March 11, 2019, ECF No. 2, but because

of the security at Defendant's place of business. Defendant did

not receive notice of the complaint until late March, ECF No. 10.

Defendant subsequently filed an unopposed motion for an extension

to file a responsive pleading on April 12, 2019, ECF No. 9, and

such motion was granted on April 15, 2019.            ECF No. 11.

     On April 26, 2019, Defendant filed the now-pending Motion to

Dismiss for Failure to State a Claim.       ECF No. 12.      The Motion and

accompanying Memorandum, ECF No. 13 ("Memo"), primarily challenge

Count II, arguing that Count II is time-barred, or alternatively,

even if Count II is not time-barred: (1) that Defendant did not



^ The Complaint lists 29 U.S.C. § 621 under Count II, however, 29 U.S.C.
§ 621 is a section of The Age Discrimination in Employment Act. The FMLA is
located at 29 U.S.C. §§ 2611-2619.
have a duty to reinstate Plaintiff under the FMLA; and (2) even if

there was a duty under the FMLA, Plaintiff was unable to return to

work after twelve weeks.


        Plaintiff filed his Response to Defendant's Motion on May 10,

2019.     ECF No. 14 ("Resp.").     Plaintiff argues that Count II is

timely,    that   the   doctrine   of       equitable   estoppel   should   bar

Defendant from arguing it had no duty to restore Plaintiff, and

that Defendant is assuming facts not in the record to conclude

that Plaintiff could not return to work after twelve weeks.                 Id.


Alternatively, Plaintiff requests leave to amend his complaint to

provide additional factual detail about his ability to return to

work.    Id.   Defendant filed its Reply on May 16, 2019.           ECF No. 15

("Reply").      Having been fully briefed, the matter is ripe for

review.3


                         III. STANDARD OF REVIEW


     The well-established Rule 12(b)(6) standard of review permits

dismissal when a complaint fails "to state a claim upon which

relief can be granted."       Fed. R. Civ. P. 12(b)(6).            A complaint

fails to state a claim if it does not allege "enough facts to state

a claim to relief that is plausible on its face."            Bell Atl. Corp.

V. Twombly, 550 U.S. 544, 570 (2007).             Although a complaint need

not be detailed, the "[f]actual allegations must be enough to raise



^ Due to internal recusals and transfers, this case was reassigned to the
undersigned Judge on June 21, 2019.

                                        8
a right to relief above the speculative level."     Id. at 555; see

Ashcroft V. Iqbal/ 556 U.S. 662, 678 (2009). "Threadbare recitals

of the elements of a cause of action, supported by mere conclusory

statements, do not suffice."       Iqbal, 556 U.S. at 678 (citing
Twombly, 550 U.S. at 555).     To survive a motion to dismiss under

Rule 12(b)(6), "a complaint must include 'more than an unadorned,

the-defendant-unlawfully-harmed-me accusation.'"        Johnson v. Am.

Towers, LLC, 781 F.3d 693, 709 (4th Cir. 2015) (quoting Iqbal, 556

U.S. at 678).

      A motion to dismiss tests the sufficiency of a complaint

without resolving factual disputes, and a district court "'must

accept as true all of the factual allegations contained in the

complaint' and 'draw all reasonable inferences in favor of the

plaintiff.'"    Kensington Volunteer Fire Dep't v. Montgomery Cty.,

684 F.3d 462, 467 (4th Cir. 2012) (citation omitted).         Although

the truth of well-pled facts is presumed, district courts are not

bound by the "legal conclusions drawn from the facts" and "need

not   accept    as   true   unwarranted   inferences,     unreasonable

conclusions, or arguments."    E. Shore Mkts., Inc. v. Assocs. Ltd.

P'ship, 213 F.3d 175, 180 {4th Cir. 2000); ^ Iqbal, 556 U.S. at

678 (citing Twombly, 550 U.S. at 555). "Additionally, while it is

generally not appropriate to consider the viability of affirmative

defenses at the 12(b)(6) stage, in 'relatively rare circumstances'

where all of the facts 'necessary to the affirmative defense
clearly appear on the face of the complaint,' an affirmative

defense, including a defense seeking to demonstrate that a case is

time-barred, may be resolved on a motion to dismiss."    Waites v.

Wells Farqo Bank, N.A., No. 2:15CV353, 2016 WL 659084, at *2 (E.D.

Va. Feb. 16, 2016) (quoting Goodman v. Praxair, Inc., 494 F.3d

458, 464 (4th Cir. 2007)).

     A motion to dismiss pursuant to Rule 12(b)(6) must be read in

conjunction with Federal Rule of Civil Procedure 8(a)(2).     Rule

8(a)(2) requires only "a short and plain statement of the claim

showing that the pleader is entitled to relief," Fed. R. Civ. P.

8(a)(2), so as to ". . . give the defendant fair notice of what

the . . . claim is and the grounds upon which it rests. . .

Twombly, 550 U.S. at 555 (quoting Conley v. Gibson, 355 U.S. 41,
47 (1957)). Fair notice is provided by setting forth enough facts

for the complaint to be "plausible on its face" and "raise a right
to relief above the speculative level on the assumption that all

the allegations in the complaint are true (even if doubtful in

fact). . . ."   Id. (internal citations omitted).

                          IV. DISCUSSION


         A. The FMLA's "Eligible Employee" Requirement

    Pursuant to the FMLA, "an eligible employee is entitled to a

total of twelve workweeks of leave during any twelve-month period

and, upon return to work, restoration to the position held when

the leave commenced or to an equivalent position." Rodriguez v.

                                10
 Smithfield Packing Co.. 545 F. Supp. 2d 508, 515 (D. Md. 2008)
 (citing 29 U.S.C. § 2614(a)(1)(A)-(B)).         In order to establish a
 claim for unlawful interference with FMLA benefits "an employee
 must prove that: (1) she was an eligible employee; (2) her employer
 was covered by the statute; (3) she was entitled to leave under

 the FMLA; (4) she gave her employer adequate notice of her
intention to take leave; and (5) the employer denied her FMLA
benefits to which she was entitled."              Id. at 516 (citations

omitted). In addition, "[t]he employee also must prove ^that the
violation prejudiced her in some way.'"            Anderson v. Discovery
Commc'ns, LLC, 517 F. App'x 190, 197 (4th Cir. 2013) (citing
Raqsdale v. Wolverine World Wide, Inc., 535 U.S. 81, 89 (2002)).
"Such prejudice can be proven by showing that the employee , . .
suffer[ed] some loss in employment status remediable through
'appropriate' equitable relief, such as employment, reinstatement,
or promotiont.]"          at 198 (citations omitted).

      An "eligible employee" under the FMLA is an employee who has

been employed: "(i) for at least 12 months by the employer to whom
leave is requested . . . ;" and "(ii) for at least 1,250 hours of
service with such employer during the previous 12-month period."
29 U.S.C. § 2611 (2)(A)      The employee must also work at a worksite

with more than 50 total employees, or, if the employee works at a

  The time from which the 1,250 hours is counted is the "commencement of the
leave." See Butler v. Owens-Brockway Plastic Prods.. Inc., 199 F.3d 314
316 (6th Cir. 1999).

                                    11
 worksite with less than 50, the employer must have more than 50
 total employees "within 75 miles of that worksite."      29 U.S.C.

§ 2611(2)(B).

      Here, Defendant challenges Plaintiff's status as an eligible
employee for the first time in its reply brief, arguing that it is
"reasonable to infer that Plaintiff had not worked 1,250 hours"
because "Plaintiff had a full knee replacement surgery in October,
2014, which required a six-week recovery period." Reply, at 8-9.
Defendant also highlights that Plaintiff had a "second kne[e]
surgery on March 18, 2015" as well as "steroid injections on

October 20, 2015 and cataract surgery on his right eye on November
19, 2015."   Id. (internal citations omitted).

     First, the Court declines to consider such untimely argument,
as it is well-settled that an argument not raised in an opening
brief may be deemed abandoned.       United States v. Al-Hamdi, 356

F.3d 564, 571 n.8 (4th Cir. 2004).     Moreover, Local Civil Rule 7

states that "[a]11 motions shall state with particularity the
grounds" upon which the motion rests.      E.D. Va. Loc. Civ. Rule

7(A) (emphasis added).   This means that all of the grounds upon
which the motion rests must be included in the initial motion.

    Johns V. United States. No. 2:15CR24, 2019 WL 2092562, at *7
(E.D. Va. May 10, 2019) (finding that a claim raised for the first

time in a reply brief was improper when the Rules Governing Section
2255 Proceedings for the United States District Courts indicate

                                12
that a § 2255 motion "must . . . specify all the grounds for relief

available to the moving party.").          The reason for such a rule is

obvious: the non-moving party "will not have had an opportunity to

respond to the new arguments."        Plant Oil Powered Diesel Ful Sys.,

Inc. V. ExxonMobil Corp., No. CIV 11-0103 JB/WPL, 2012 WL 1132527,

at *15 (D.N.M. Mar. 22, 2012).

     Second,    even   if    Defendant's   argument   was   timely   raised,

assuming all well-pled facts to be true and drawing reasonable

inferences   in   favor     of   Plaintiff,   Plaintiff   has   sufficiently

alleged that he satisfies the 1,250-hour requirement.^            Plaintiff

states in his complaint that he "had worked at least 1,250 hours

for Phantom Eagle      during the preceding twelve-month period."

Compl. SI 26.     In addition, there are no facts in Plaintiff's

complaint suggesting that he is anything but a full-time employee,

and he would have had to average only slightly more than twenty-

four hours a week for fifty-two weeks in order to be eligible under

the FMLA, well under a typical full-time              workweek.      Finally,

Defendant's contentions that Plaintiff must have fallen short of

the hour requirement because of his various health ailments are




^ Plaintiff has alleged facts in support of the other requirements to qualify
as an "eligible employee" as well: Plaintiff started work with Defendant in
August 2014, over twelve months before leave was requested in December 2015,
Compl. SI 11, and Plaintiff "worked at a location where Phantom Eagle had at
least 50 employees within 75 miles," id. Si 27.

                                      13
purely speculative, and improperly ask the Court to draw inferences

in Defendant's favor.®


  B. The Statute of Limitations for an FMLA Interference Claim

     Defendant's Motion to Dismiss and supporting Memo argue that

Count II is time barred, and therefore must be dismissed.                An FMLA

interference claim "may be brought . . . not later than 2 years

after the date of the last event constituting the alleged violation

for which the action is brought." 29 U.S.C. § 2617(c)(1) (emphasis

added).    However, if the claim is "brought for a willful violation

. . , such action may be brought within 3 years of the date of the

last event constituting the alleged violation for which such action

is brought." 29 U.S.C. § 2617(c)(2) (emphasis added). "[T]he ^last

event' constituting the alleged FMLA violation" must be identified

to determine when a claim accrued.           Barrett v. 111. Dep't of Corr.,

803 F.3d 893, 896 (7th Cir. 2015).              A "reasonable reading of the

statute"    shows    that   there    can   be   only    one   last   event   under

§ 2617(c)(1).       Id. at 899.      Therefore, this Court must determine

which   limitations     period      applies,    and    when   the "last event"

occurred.




® For instance, the knee replacement referenced by Defendant that required
a six-week recovery happened in October 2014, meaning that even if the
surgery was on the last day of October 2014, at most only two of those
recovery weeks would have fallen within the twelve months preceding
Plaintiff's commencement of leave on December 14, 2015.         Compl. SI 20.

^ In order to succeed at the 12(b)(6) stage. Defendant must show that all
of the facts necessary to its statute of limitations affirmative defense
"clearly appear on the face of the complaint." Waites v. Wells Farqo Bank,

                                        14
          Here, Defendant offers no practical challenge as to whether
    Plaintiff alleges a willful violation, and for 12(b)(6) purposes,
    the Court therefore assumes a three year limitations period based
    on the state of the current record.8 Rather than arguing that the
    violation was not willful. Defendant argues that the "last event"
    from which the statute of limitations began to run occurred more
    than three years before the complaint was filed.                  In support.
    Defendant argues that the statute of limitations began to run on
    December 10, 2015, the date that Plaintiff's request for twelve
 weeks of leave was denied.            Memo at 9.       In contrast. Plaintiff
 argues that the statute of limitations began to run on June 13,
 2016, the date that Plaintiff attempted to return from leave and
 was discharged from his employment. Resp. at 5-6. Alternatively,


        -
aaaed) (internal    2016 WLomitted).
                 citations  659084, at       *2 (E.D. Va. Feb. 16, 2016) (emphasis
8            is not defined in the FMLA, but federal courts often borrow from
precedent defining such term under the Fair Labor Standards Act, which
generally recognizes that a willful violation occurs when "the employer must
            K      statute."reckless disregard
                               McLaughlin       for whether,
                                          v. Richland        its486
                                                      Shoe Co..   conduct was
                                                                    U.S. 128,
           ' see sampra v. U.S. Dep't of Transo.. 888 F.3d 330, 333-34 (7th
renlai-        ere. Plaintiff alleges that his supervisor at Phantom Eagle
because off subjected him age.
            his advanced  to ageist remarks
                                Compl. 1 17.andPlaintiff
                                                 alluded to Plaintiff
                                                          further     retiring
                                                                  alleges that
he was not informed of his FMLA rights when he asked for qualifying leave
perLd   a"nd^ that Defendant attempted to terminate him shortly
period, and                                                 than after
                                                                  the FMLA
                                                                       the
r2r3^^°d-7°                      ™LA period without any prior notice. Compl.
thai ihe^lnt-                                 pled specific facts and inferences
Cf          V interpreted in his favor, plausibly state a willful violation.
^1-ho r.                   ^ty , 692 F. Supp. 2d 574, 584 (D. Md. 2010) (finding,
defendant-.r'"^^^f'^i^i                     ^^'^e jury must determine whether the
thino^       willfully
things, expressly        interfered the
                      discouraging  withplaintiff
                                          plaintiff'sfromFMLA rights
                                                           using his by, among other
                                                                     leave).
                                        15
Plaintiff argues that the statute of limitations began to run on

March 8, 2016, which is when a 12-week FMLA leave period would

purportedly have ended based on the fact that Plaintiff began his

leave on December 14, 2015.             Id. at 5.       The Fourth Circuit has not

considered this particular issue, and there is a Circuit split

over    which    event    qualifies      as    the    "last       event" for      an    FMLA

interference claim.


       A   review   of caselaw         suggests that federal circuits                   have

adopted conflicting rules as to whether an employee's termination

acts as the "last event" for an FMLA interference claim, at least

in cases involving a "progressive absentee policy" whereby the

employee receives negative marks on his or her record for each

absence.        For example, in Barrett v. 111. Dep't of Corr., the

plaintiff was fired in 2010 per a policy that allowed her employer

to fire an employee after twelve unexplained absences.                            803 F.Sd

893, 894-95 (7th Cir. 2015).            The plaintiff had accumulated twelve

absences     between      2003   and    2010    but   she     claimed,       in   her   2012

lawsuit, that three of the absences, the last being in 2005, were

medical absences protected by the FMLA.                     Id.    After each of these

three      absences,     the   plaintiff       argued    in       hearings    before    the

defendant's employee           review    board that the            absences should        be

"excused"     for   medical      reasons,      but    she    lost    each    time.       Id.

Despite this history of formal proceedings held to contest her

absences,     and   the    plaintiff     suffering       numerous      reprimands       for

                                           16
absences throughout her employment, the plaintiff did not make an

FMLA claim at any point before 2012 when she filed her lawsuit.

Id. at 895.       On these facts, the Seventh Circuit held that the

plaintiff's FMLA interference claims were time barred because

"[w]hen an FMLA plaintiff alleges that [her] employer violated the

Act by denying qualifying leave, the last event constituting the

claim ordinarily will be the employer's rejection of the employee's

request for leave."             Id. at 897 (emphasis added).       In reaching

such   conclusion,        the    Seventh   Circuit   explained   that   an   FMLA

plaintiff must prove both the impairment of his or her protected

right and "resulting prejudice," and while the Plaintiff in Barrett

happened to suffer reprimands and "paper suspensions," as a result

of her absences, the "real prejudice" was the classification of

her past absences as "unauthorized," (rather than excused absences

in light of the FMLA). I^ at 896-97, n.5.               Ultimately concluding

that the plaintiff's years-old denials of leave could not support

her 2012 FMLA claim, the Seventh Circuit explained the plaintiff's

position was "really a plea for a tolling rule that would hold the

limitations period in abeyance indefinitely and revive a stale

denial-of-leave claim years later, when the employee is fired based

in part on [an earlier] contested absence."              Id. at 899 (emphasis

added).

       In   a   similar    case   also involving a "progressive         absentee

policy," a district judge from this Circuit largely agreed with

                                           17
 Barrett's holding and found that the plaintiff's FMLA interference
 claim was time barred because:

      [i]n essence, [the plaintiff's] claim is one for denial
      of leave. [The plaintiff] was last denied FMLA leave in
     December of 2013. It was not until over a year [after
     the plaintiff's last denial of leave] that [the
     defendant] terminated [plaintiff's] employment due to
     [his] tardiness and unexcused absences unassociated with
      his previous requests for FMLA leave. Thus, under the
     facts of this case, the last event for the purpose of
     determining the statute of limitations was the last
     denial of leave and not [his] ultimate termination. As
     explained in Barrett, to hold otherwise would allow FMLA
     claims stemming from wrongful denial of leave where the
     employer has a progressive absenteeism poli^ to ^
     brought years after the last denial of leave when the
     employee is terminated, regardless of whether the denial
         leave precipitated the termination. This is
     Particularly salient in the present case considering
     [plaintiff's] termination occurred over a year after the
     last alleged FMLA violation.

Fuqate v. Frontier W.V., Inc.. 304 F, Supp. 3d 503, 507 (S.D.W.
Va. 2018){emphasis added)(internal citations omitted). In both of

the above cases, the decision to designate the last denial of leave

as the "last event" appears to have been dictated largely by the
type of absentee policy the defendants employed, as well as
questions    regarding   the   strength   of   the   link   between   the
termination and the long-prior alleged denials of FMLA leave.
While both Barrett and Fuqate adopt the date of the last "denial
of leave" as the "last event," both cases also suggest either that
the stated rule is the "ordinary rule" or that such rule is
applicable so long as the case-specific facts warrant applying
such rule.



                                  18
       Turning next to the cases cited by Plaintiff, while these

cases appear to support application of a differing rule for

determining the "last event" (to include in situations involving

a   progressive    absentee    policy),      they   too   place    significant

emphasis on the need to carefully assess the case-specific facts.

In a case with similar facts to Barrett, the Sixth Circuit stated

that the "[p]laintiff's termination was the [last event] in this

case, because it was the first action serious enough to warrant

plaintiff^s resort to the legal system." Butler v. Owens-Brockway

Plastic Prods., Inc., 199 F.3d 314, 317 (6th Cir. 1999) (emphasis

added). In Butler, the plaintiff had accrued the designated number

of absences resulting in termination over only a year-and-a-half

period and had suffered no reprimands before her termination.               Id.

at 315-16.    The Sixth Circuit found that the date of termination

appropriately served as the "last event" because to hold otherwise

would force plaintiffs "to bring suit each time they are assessed

a negative mark on their absentee record, but before this mark

results in probation, termination, failure to reinstate, or other

adverse action," meaning federal courts would be inundated with

"premature claims."       Id. at 317.       (emphasis added).

       A judge of the District Court of Maryland agreed with Butler

in a case that did not involve a progressive absentee policy (and

thus   is   more   akin   to   the   case    pending   before     this   Court).

Sparenberq v. Eagle All., No. JFM-14-1667, 2016 U.S. Dist. LEXIS

                                      19
 13447, at 2 (D. Md. Feb. 4, 2016). in Sparenbera. the plaintiff
 claimed that after returning from FMLA leave his employer both
 interfered with his FMLA rights, and retaliated against him for
 exercising his FMLA rights, because: (1) he was removed from his
 post and transferred to a different assignment in April 2012; and
 (2) he had his salary reduced in June 2013. ^ Considering the
 case-specific record, the district court concluded that because
 the facts demonstrated that the new assignment and reduction in
 salary were "linked" to each other and had a causal connection to
 the plaintiff's FMLA absence, "the last event constituting the
 alleged violation," was the "reduction in salary." id. at *3.9
     Considering the case law cited above and comparing the facts
in the instant matter to such cases, this Court concludes that
Defendant has failed to demonstrate either that: (1) the "last
event" for an FMLA interference claim is necessarily the date of
the last denial of leave; or (2) that the facts necessary to prove
that the "last event" fell outside of the three year limitations
period "clearly appear on the face of the complaint." Waites,


                                 before Sparenbera. a different judge of the
      H              Maryland found that "the last event constituting the
leavr- "^Matshill                     . when [the plaintiff] was last denied
ar*9'(D Md Feb I's 2013^' T'                     ^013 U.S. Dist. LEXIS 21224,
in                  1 '                   in Marshall, the complaint was filed
                                             Ttre^f"
s^atiil^o? Umitij°"
devoted to the au^T
                          the complaint's filing even eTceeTed the^thref
                                             violation, there was no analysis
laireve^t                   "hy the court chose the denial of leave as the
                                     20
2016 WL 659084, at *2.   For one, the events here, the leave request

and Plaintiff's termination, have a strong factual "link" like the

events did in Sparenberg where the latter factually linked event

was held to be the "last event."        Notably, this case does not

involve a "progressive absentee policy," which was a key fact when

the plaintiffs' claims were found to be time barred in Barrett and

Fugate.   This case also does not involve a plaintiff reaching back

to years-old prior absences and drawing a tenuous link between the

previous denial of FMLA leave and the termination to try and revive

a stale claim, as the plaintiffs attempted in Barrett and Fugate.

     Unlike the concerns in Barrett and in Fugate, and consistent

with the concerns raised in Butler, this Court finds that the case-

specific facts    of this   matter,    as currently   alleged,   raise

significant concern that the initial denial of leave in this case

was not "serious enough" for Plaintiff to turn to the courts for

resolution.   Stated differently, it remains an open question as to

whether Plaintiff suffered "prejudice" at the time his leave was

denied because he did not receive a negative mark of any kind on

his employment record.       Barrett, 803 F.3d at 895 (an         FMLA

interference plaintiff "must show some impairment of his rights

and resulting prejudice"). In fact, he did not even receive notice

from his employer, written or otherwise, informing him that he was

not eligible for FMLA leave.     Rather, Plaintiff was convinced to

take more time off than he had requested, which may have actually

                                  21
  been preferable to him under the circumstances as he would have
 even more time to arrange for his various medical procedures, and
 arguably had no reason to feel aggrieved, let alone to resort to
 formal judicial procedures.

      In addition to the above, unlike the cases involving
 progressive absentee policies, here. Plaintiff has alleged that
 Defendant interfered with his FMLA rights by "[fjailing to
 reinstate" him under 29 C.F.R. § 825.220(b), Compl. § 62, and the
 date that his entitlement to reinstatement under the FMLA expired
      within—the three year limitations period.          Moreover,
§ 825.220(b), the regulation cited by Plaintiff in his complaint,
 states that interference also includes "manipulation" on the
employer's part to avoid FMLA responsibilities.        29 C.F.R.
§ 825.220(b). Unlike in Fugate, where the court saw the case as
essentially one of "denial of leave," Fugate, 304 F. Supp. 3d at
507, Plaintiff here has argued that his rights may have been
interfered with at least until March 8, 2016, when a twelve week
FMLA protected leave period would have expired, because Defendant
never fulfilled its duty to notify him that his rights expired
after twelve weeks. Resp. at 5. Stated differently. Plaintiff's
facts, taken as true, plausibly allege that his employer
essentially "waited out" the twelve week FMLA period without ever
informing Plaintiff that his FMLA rights were being depleted with
each passing day.

                               22
        Therefore, accepting as true all of the factual allegations
  contained in the Complaint and drawing all reasonable inferences
  in favor of Plaintiff, it is not clearly apparent from the alleged
  sequence of facts here that the "last event" had to be the denial
 of leave in December of 2015 as Defendant has argued. Instead,
 Plaintiff has plausibly alleged that the "last event" could have
 been; (1) the expiration of the FMLA period in March of 2016; or
 (2) the date of the notice of termination, which the record
 suggests was attempted in April of 2016, but not successfully
 communicated until June of 2016. As such, for purposes of this
 Motion to Dismiss, the Court will assume that the "last event-
 here was one of the alleged events that took place within three
 years of the suit's filing on January 23, 2019. Because Defendant
 has failed to carry its burden at the 12(b)(6) stage, the motion
to dismiss Count II on limitations grounds is DENIED.^"
                          c. Equitable Estoppel
      Next, Defendant argues that, even if the FMLA interference
claim is timely, it must be dismissed because Plaintiff did not
return to work after twelve weeks.                 Memo at 9.    "Following


rhe 1u?gre';
of leave and that the         n-e i ■ •    t   .
                                                                "I"'"'.
                                                          the December denial
because the Court is ma„dat"e'd tc^Vcep't^'pl°r„t'"/.s'telfried'^i^ts TlTul'
      n rignts, a fact he did not discover until he was terminated.
                                      23
expiration   of the   twelve   week [FMLA-protected] period, [the

defendant] ha[s] no responsibility to restore the plaintiff to her

prior position."    Miller v. Personal-Touch of Va., Inc., 342 F.

Supp. 2d 499, 515 (E.D. Va. 2004); see also Wallace v. Rite Aid

Corp., C.A. No. PJM 10-2190, 2012 WL 366896, at *3 (D. Md. Feb. 1,

2012) ("Once Wallace's FMLA leave expired. Rite Aid was entitled

to treat him as they would any other employee and hold him

responsible for coming to work.").       Plaintiff responds to such

argument by asking that Defendant "be equitably estopped from

asserting that [Plaintiff] waived his restoration rights under the

FMLA" by not returning to work after twelve weeks, Resp. at 6,

because Defendant's failure to disclose FMLA protections and its

mischaracterization   of   Plaintiff's   leave   led   him   to   accept

Defendant's offer of six months of leave without knowing "that his

[FMLA] restoration rights expired after twelve weeks," Compl.

gif 63-64.   Stated another way, it is Plaintiff's contention that

Defendant, rather than Plaintiff, is directly responsible for

Plaintiff's failure to return to work within twelve weeks of the

date his leave began.

     "The Fourth Circuit has not yet applied equitable estoppel in

the context of FMLA eligibility, but several other circuits and at

least one district court within the Fourth Circuit have done so."

Schmidt v. Town of Cheverly, Md., GJH-13-3282, 2014 WL 4799039, at

*6 (D. Md. Sept. 25, 2014) (citing cases from the Second, Third,

                                  24
Fifth, and Sixth Circuits and deeming it proper to reach the merits

of an FMLA equitable estoppel claim); see also Blankenship v.

Buchanan   Gen.   Hosp.,   999   F.   Supp.    832, 838   (W.D.   Va.   1998)

(applying equitable estoppel in the FMLA context).                 In other

contexts, the Fourth Circuit has held that "[e]quitable estoppel

'arises when one party has made a misleading representation to

another party and the other has reasonably relied to his detriment

on that representation.'" Bakery & Confectionery Union and Indus.

Intern. Pension Fund v. Ralph^s Grocery Co., 118 F.3d 1018, 1027

(4th Cir. 1997) (quoting Black v. TIC Inv. Corp., 900 F.2d 112,

115 (7th Cir. 1990)).         "Reliance on the misrepresentation is

reasonable only if the party asserting estoppel does not or should

not know the truth."       Id. (citing Heckler v. Cmty. Health Servs.

of Crawford Cty., Inc., 467 U.S. 51, 59-60 n.lO (1984)).                Given

the purpose of equitable estoppel,            the fact that other district

courts within the Fourth Circuit have applied it in the FMLA

context, and Defendant's lack of argument against its application




  Equitable estoppel is a remedy by which a party "is precluded, because
of some improper action on his part, from asserting a claim or defense,
regardless of its objective validity."     David K. Thompson, Equitable
Estoppel of the Government, 79 Colum. L. Rev. 551, 552 (1979).
"Specifically, it is applied against a person whose words or conduct have
induced another to act or refrain from action in a manner that has resulted
in harm or loss or would do so if the responsible person is not estopped."
Id.   It is to be "used with care and in the sound discretion of the court
only when required 'to promote the ends of justice.'"        Id. (internal
citations omitted). When applying this remedy, "courts must ascertain not
only that the factual situation justifies use of estoppel, but also that
the party seeking estoppel deserves the benefit of the remedy." Id.
                                      25
in the FMLA context,       the Court will apply it at the 12(b)(6)

stage of this case.

     The   Western   District of West Virginia        applied equitable

estoppel in a case with facts similar to those in this case, and
that court's reasoning is instructive here.          Blankenship, 999 F.

Supp. at 833-34, 837-39. In Blankenship, the defendant's personnel
director told the plaintiff that her FMLA leave period ended a

week later than it actually did, and then fired her when she

reported on the date she was told to return by the director.            Id.

at 838-39.       There, equitable estoppel was deemed to be ''well-

suited" to the plaintiff's claims, as she: (1) reasonably relied

on the defendant's "misrepresentation concerning a crucial date";

(2) secured clearance from her doctor to return on the date she

was told by the personnel manager; and (3) was dismissed for not

reporting to work a week earlier than she was told.          Id. at 838.
     Here, Plaintiff was similarly told by Defendant to report

back to work on a date after his FMLA protected leave period had

expired, but was fired when he did so. Moreover, the case-specific
facts here establish that Plaintiff originally requested only

twelve weeks of leave and that he only agreed to a longer period

of leave after Defendant denied his request and presented the


12 Defendant states that "[t]he Fourth Circuit has not yet applied equitable
estoppel in the context of FMLA eligibility," citing Schmidt, 2014 WL
4799039, but then addresses the merits of Plaintiff's equitable estoppel
claim rather than arguing for its inapplicability in the FMLA context.
Reply, at 4-5.

                                    26
 longer alternative. Compl. S[ 25. Such facts reveal that Plaintiff
 fully intended to return to work within twelve weeks, but took
 longer only after Defendant presented the six month "alternative"
 leave period as the sole option available to Plaintiff if he wanted
 txme off to address his medical conditions. Further, Defendant
 failed to notify Plaintiff of the FMLA or his rights and
 responsibilities under it, i^    29-30, as required by law, so
 Plaintiff did not know that his FMLA protections expired after
 twelve weeks at the time he accepted Defendant's alternative. ^
 29 C.F.R. § 825.300(b)(1) ("When an employee requests FMLA leave,
 or when the employer acquires knowledge that an employee's leave
 may be for an FMLA-qualifying reason, the employer must notify the
employee of the employee's eligibility to take FMLA leave within
five business days, absent extenuating circumstances."); 29 C.F.R.
§ 825.300(c)(1)("Employers shall provide written notice detailing
the specific expectations and obligations of the employee and
explaining any consequences of a failure to meet these
obligations.").13     As such, the inference that most logically
follows from the facts as pled in the complaint is that Plaintiff


  The failure to inform Plaintiff of his rights is a critical distinction
exSr^lftefYwelv^^^'^^^^^K"
       K
                            informed that his or her FMLA rights will
                 weeks, but IS given "discretionary leave" from the
cTToi cnt                         ^           Eklind v.^^Cara" Tno"
if the'plaintiff     "^.2516168 (D.N.D. Aug. 14, 2009). In such scenario,
exp^ratii^of th.                                               but befor4
no basir^ofeaurtablt         7^^.®=^®tionary"
             quitable estoppel in associationleave
                                              with period, there would be
                                                   an FMLA claim.
                                   27
intended to address his medical issues and return to work after

twelve weeks, but instead reasonably relied to his detriment on

Defendant's ^^alternative" offer of six months leave without pay,

as he accepted the six months leave and was fired before the six
month period expired.       As Plaintiff has sufficiently pled facts
that make out the elements of an equitable estoppel argument.

Defendant's motion to dismiss Count II, because Plaintiff did not

return to work within twelve weeks, is DENIED.

       D. Plaintiff's Ability to Perfonn Essential Job Functions

     Defendant    separately    argues    that   because   Plaintiff    was

physically unable to return to work after twelve weeks of leave




1'' The Fourth Circuit stated in Bakery s Confectionery Union and Indus.
Intern. Pension Fund v. Ralph's Grocery Co., that "[r]eliance on the
misrepresentation is reasonable only if the party asserting estoppel does
not or should not know the truth."    118 F.3d 1018, 1027 (4th Cir. 1997).
Plaintiff alleges that he "did not know that the FMLA provided him with a
right to be restored to the same or equivalent position . . . but that his
restoration rights expire[d] after twelve weeks of leave." Compl.      30.
Defendant challenges this notion in a footnote in its Reply arguing that
Plaintiff must have had notice of the FMLA because he had previously taken
multiple periods of medical leave. Reply, at 7 n.3. First, there is nothing
in the complaint demonstrating that Plaintiff s previous leave periods were
under the FMLA. Second, Defendant is asking the Court to make improper
inferences in its favor.      While the Court acknowledges that it is
coincidental that Plaintiff originally requested twelve weeks of leave-the
exact time frame protected by the FMLA—without knowing that was the
statutorily protected time frame, taking the well pled allegations on the
face of the complaint as true and weighing inferences in favor of Plaintiff,
Plaintiff's reliance here was reasonable.

  The Court again notes that facts developed during the course of litigation
may no longer support an argument for equitable estoppel.        See, e.g.,
Dobrowski v. Jay Dee Contractors, Inc., 571 F.3d 551, 557-58 (6th Cir. 2009)
(dismissing the plaintiff's equitable estoppel argument on summary judgment
based on a failure of proof of detrimental reliance). However, taking
Plaintiff's well pled facts as true as the Court is required to do at this
stage, the Court is denying Defendant's motion at this stage.
                                     28
 and perform the essential functions of his job, he has no right to
 restoration under the FMLA. Memo at 10-11. Under the FMLA, "[i]f
 an employee is unable to 'perform an essential function' of her
 job 'because of a physical or mental condition, including the
 continuation of a serious health condition, the employee has no
 right to restoration to another position under the FMLA.'" Holmes
 V. E. Spire Communs., Inc., 135 F. Supp. 2d 657, 665 {D. Md. 2011)
 (citing 29 C.F.R. § 825.214(b)). Defendant supports its contention
 that Plaintiff was unable to return to work by pointing out that,
 after beginning his leave, Plaintiff had a second eye surgery,
multiple spinal injections, and a back surgery that required a
five day hospital stay and a three month lifting restriction. Memo
at 11.   Defendant also cites the physical limitations Plaintiff
was experiencing since March 2015 as a result of his deteriorating
back condition-the limitations that led to his May 26, 2016 back
surgery-as evidence that he could not return to work after twelve
weeks.       Plaintiff argues that Defendant is reading "inferences
into [Plaintiff's] complaint that simply do not exist," and that:
(1) he could have returned to work within twelve weeks; and (2)
had he known that he only had twelve weeks of protected leave, he
would have arranged his medical procedures differently to have
only taken that amount of leave.       at 8-9.

     Assuming all well-pled facts in the complaint are true, the
most reasonable inference in this case is that Plaintiff originally
                                29
requested only twelve weeks of leave because he believed that would

be enough time to complete his medical procedures and return to

work prepared to perform his job's essential functions.                The Court

agrees with Plaintiff's assertion that, "[w]hat most logically

follows" from Plaintiff's request for twelve weeks of leave is

that "he was able to complete his medical procedures and return to

work within a [twelve]-week period, but when his employer gave him

six months of leave instead of the three he requested, the medical

procedures that he required were scheduled with less urgency."

Resp. at 9-10.       Cf. Vanoy v. Fed. Reserve Bank of Richmond, 827

F.3d 296, 302 (4th Cir. 2016) (discussing the fact that prejudice

supporting an FMLA interference claim "may be gleaned from evidence

that    had    the   plaintiff   received    the    required    (but    omitted)

information regarding his FMLA rights, he would have structured

his leave differently.").        In addition, the short amount of time

Plaintiff had between his back surgery and his return to work-

Plaintiff had back surgery on            May 26, 2016 and         returned to

Defendant's office prepared to reassume his position on June 13,

2016,    id.    n    43,   46-further    supports       Plaintiff's    argument.

Finally,       although    Defendant    cites      to   Plaintiff's     physical

limitations before the surgery as proof he could not have returned

at the end of twelve weeks. Plaintiff states that "he was already

working with great physical limitations" but "[t]he sedentary



                                        30
 nature of his job . . . permitted him to work with those

 limitations."     Resp. at 9.

       Drawing all reasonable inferences in favor of Plaintiff and

 accepting the well-pled facts in the complaint as true, Plaintiff
 has alleged that he could have returned to work and performed his
 essential job functions within twelve weeks. Defendant's citation

 to Holmes to argue otherwise is ineffective because in that case

 the plaintiff herself said in deposition testimony that she would

 not have been able to return to work and perform her essential job
functions within twelve weeks.             135 F. Supp. 2d at 665-66.        No
such facts appear in the complaint here, and a reasonable inference

supports the opposite conclusion.            Therefore, Defendant's motion

to dismiss the FMLA interference claim, because Plaintiff would

have been physically unable to perform his job's essential
functions after twelve weeks, is DENIED,

                         E. The Remaining Counts

      Finally, Defendant's motion to dismiss makes a broad request
that the complaint be dismissed in its entirety.             Memo at 4.    The
Court notes, however, that none of the arguments presented by
Defendant in its Motion or Memo appear to contest the sufficiency




  Plaintiff alternatively requested leave to amend the complaint in order to
demonstrate that he could have returned to work and performed his essential job
functions after twelve weeks. Resp. at 10. As Defendant's motion is denied,
Plaintiff's request for leave to amend the complaint is moot.
                                      31
of any of Plaintiff's non-FMLA claims.            Therefore, to the extent

the motion attacks any of the other counts, such motion is DENIED.



                             V. CONCLUSION


     For the reasons stated above. Defendant's 12(b)(6) motion is

DENIED.    Counsel are instructed to contact the undersigned Judge's

calendar    clerk   to   schedule   a     16(b)   conference   as   soon   as

practicable. The Clerk is REQUESTED to send a copy of this Opinion

and Order to all counsel of record.

     IT IS SO ORDERED.



                                                  Mark S. Davis
                                    CHIEF UNITED STATES DISTRICT JUDGE


Norfolk, Virginia
February IS / 2020




                                     32
